FILED
                              NOT FOR PUBLICATION                             JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILMER ALONSO CORREA                             No. 09-70648
COLORADO; et al.,
                                                 Agency Nos. A098-822-718
               Petitioners,                                  A098-822-719
                                                             A098-822-720
  v.                                                         A098-822-721

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Wilmer Alonso Correa Colorado and his family, natives and citizens of

Colombia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478,

481 & n.1 (1992), and we deny the petition for review.

      Colorado contends he suffered past persecution and has a well-founded fear

of future persecution by a paramilitary group or the Revolutionary Armed Forces

of Colombia on account of his actual or imputed political opinion. Contrary to his

contention, the record supports the agency’s finding that these groups targeted

Colorado in order to extort money from him. Accordingly, substantial evidence

supports the agency’s conclusion that Colorado did not establish he suffered past

persecution or fears future persecution on account of a protected ground. See id.;

see also Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir. 1998) (criminal

activity does not establish persecution on account of a protected ground); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he REAL ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Thus, petitioners’ asylum claim fails.

      Because Colorado failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                     09-70648
       Finally, substantial evidence supports the agency’s denial of CAT relief

because Colorado failed to establish it is more likely than not that he will be

tortured if returned to Colombia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                      09-70648